Citation Nr: 1422431	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-25 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the service-connected depressive disorder.

2. Entitlement to an evaluation in excess of 10 percent for the service-connected left ankle sprain with degenerative joint disease (DJD).

3. Whether new and material evidence has been received to reopen the claim of service connection for right wrist carpal tunnel syndrome with tenosynovitis (previously claimed as right wrist injury).

4. Entitlement to service connection for right wrist carpal tunnel syndrome with tenosynovitis.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for cervical spine strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to September 2003.

This matter comes before the Board of Veterans' Affairs (Board) on appeal of a January 2010 decision of the RO.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The issues pertaining to increased ratings for the service-connected depressive disability and left ankle disability and the cervical spine service connection issue are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The currently demonstrated tinnitus is show as likely as not to have had its clinical onset following the Veteran's exposure to harmful noise levels during active service.

2. In a January 2005 rating decision, the RO denied the Veteran's original claim of service connection for a right wrist injury; he was notified of this action and apprised of his appellate rights, but did not appeal this decision in a timely manner or submit new and material evidence within the one year period after notification.

3. The evidence added to the record since the January 2005 rating action includes evidence of a current disability that relates to a previously unestablished fact necessary to substantiate the claim of service connection for right wrist carpal tunnel syndrome with tenosynovitis.

4. The currently demonstrated right wrist carpal tunnel syndrome with tenosynovitis is shown as likely as not to have had its clinical onset during the Veteran's period of active service.



CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. New and material evidence has been received since the January 2005 decision to reopen the claim of service connection for right wrist carpal tunnel syndrome with tenosynovitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. By extending the benefit of the doubt to the Veteran, his disability manifested by  right wrist carpal tunnel syndrome with tenosynovitis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 


Reopening a Previously Denied Claim

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

However, the Board notes that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, in a January 2005 RO rating decision, the RO denied the Veteran's original claim of service connection for a right wrist injury.  Of record at the time of this decision were the Veteran's service treatment records and VA treatment records, to include a 2003 VA examination.  The basis for the RO's denial of the claim was that no current right wrist disability (to include any residuals from the in-service injury) was shown of record.

Accordingly, as the Veteran did not file a timely NOD or submit new and material evidence within the one year thereafter, the January 2005 rating decision became final.  38 U.S.C.A. § 4105; 38 C.F.R. § 20.302.

Since that rating decision, the evidence shows a current right wrist disability as a diagnosis of carpal tunnel and DeQuervain's tenosynovitis was documented on the July 2009 VA examination report.  Thus, this evidence cures a prior procedural defect and is not cumulative of the evidence already of record.

As new and material evidence has been submitted to reopen the claim of service connection for a right wrist disability, the appeal to this extent is allowed subject to further action as discussed hereinbelow.  38 U.S.C.A. § 5108.


Service Connection

Generally, in relevant part, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


Tinnitus

In this case, there is a current diagnosis of tinnitus as the Veteran has provided competent and credible lay testimony of having tinnitus, and this was confirmed by the March 2009 VA examination.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

Second, the Veteran has provided credible statements about having in-service hazardous noise exposure from loud machinery as well as small arms fire, engines, mortars, grenades, helicopters and tanks.  

Such duties are consistent with the Veteran's service, specifically his military occupational specialty as a machinist.  Thus, in-service noise exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Finally, on this record, the Veteran has also provided competent testimony that his tinnitus has persisted since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that his statements asserting tinnitus since service are credible.  

The Board notes that there is a positive and a negative opinion of record that addresses the etiology of the Veteran's tinnitus.  In this regard, the March 2009 VA examiner provided a negative nexus opinion for tinnitus, but his opinion is accorded limited probative value or weight because he did not consider the Veteran's competent and credible lay assertions regarding tinnitus since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

On the other hand, there is a private medical opinion from Piedmont ENT where Dr. K.H. indicated that the Veteran's current tinnitus was at least as likely as not to have been caused by his history of acoustic trauma in the military and stated that the evidence was consistent with outer hair cell damage which was most likely due to loud noise in service.  Dr. K.H.'s opinion was based upon the Veteran's history, testimony, and her specialized knowledge.  Thus, the Board accords high probative value to this opinion.

As a result, the Board finds that the preponderance of the evidence demonstrates that the current tinnitus as likely as not had initially began during service after he was exposed hazardous noise levels consistent with his duties.  See Shedden, 381 F.3d at 1167.  Service connection for tinnitus is warranted.



Right Wrist Disability

The Veteran avers that his current right wrist carpal tunnel syndrome stems from a right wrist injury he sustained in service.  On the record, he has a current diagnosis of carpal tunnel syndrome as demonstrated at the 2009 VA examination.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Service treatment records from 2000 show that the Veteran sustained an injury to his right wrist in service and received multiple treatments, to include having a cast.  

The determinative issue is whether his right wrist carpal tunnel syndrome is attributable to the Veteran's military service.  The Veteran is competent to report symptoms of right wrist pain, numbness, and sensory deficit during and after his military service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

It is well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'"  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006)); Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009) (rejecting the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis."). 

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'" (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  In this case, the Veteran has asserted that the numbness, tingling, and pain experienced in service has been the same type of pain he currently experiences.  Those current symptoms have been diagnosed by a physician as carpal tunnel syndrome and tenosynovitis.

The Veteran has credibly reported that he has experienced these symptoms since his in-service injury to his right wrist.  Buchanan, 451 F.3d at 1336.  

It is noteworthy that the Veteran filed his claim for service connection for his wrist injury immediately following service.  There is continuity with respect to his credible assertions of wrist pain since service.  

Thus, on this record, the Board finds the Veteran's assertions that his right wrist symptoms in service are the same ones attributable to his current right wrist carpal tunnel syndrome are competent, credible, and probative.

Accordingly, on this record, the Board finds the evidence to be in relative equipoise in showing that that right wrist carpal tunnel syndrome with tenosynovitis as likely as not had its clinical onset following injury sustained during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for tinnitus is granted.

As new and material evidence has been submitted to reopen the claim of service connection for right wrist carpal tunnel syndrome with tenosynovitis (previously claimed as right wrist injury), the appeal to this extent is allowed.

Service connection for right wrist carpal tunnel syndrome with tenosynovitis is granted.




REMAND

The Board finds that additional development is necessary to undertake with respect to the issues of increased ratings for depressive disorder and left ankle disability, along with the issue of service connection for a cervical spine strain.

The Board notes that the last VA psychiatric examination and musculoskeletal examination for his left ankle was conducted in 2009.  Since that time, the Veteran has submitted evidence demonstrating a worsening of his disabilities.  

In order to properly rate these disabilities, a new examination is necessary to ascertain the current nature and severity of his psychiatric disorder and left ankle disability.

Additionally, the evidence reflects that the Veteran was treated for a cervical spine injury subsequent to the motor vehicle accident (MVA) that was the cause of his service-connected lumbar spine disability.  He has asserted that his cervical spine has been painful since the MVA.  

There is an in-service injury, a current disability, and allegations of continuity of symptomatology; however the Veteran has not yet been afforded a VA examination with respect to this issue.  Thus, we must remand to obtain a VA examination to determine the current manifestations and likely etiology of the Veteran's cervical spine strain.

Prior to obtaining any examinations, any and all relevant outstanding treatment records must be obtained and associated with the claims folder.

Accordingly, these remaining matters are REMANDED for the following action:

1. The AOJ should take appropriate action to contact the Veteran in order to have him provide information referable to any treatment rendered to him for his psychiatric disability, his left ankle disability, and his cervical spine disability.  Proper authorization should be obtained.  Copies on all outstanding medical records should be obtained and associated with claims file. 

This should include obtaining copies of any outstanding VA treatment records, if applicable.  

All attempts to secure this evidence must be documented in the claims file.  

2.  After this development has been completed, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his current cervical spine disability.  

After reviewing the medical evidence of record, taking a complete history from the Veteran, and conducting any necessary examinations, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's cervical spine disability had its clinical onset during service or otherwise is due to an injury or other event or incident of the Veteran's period of active service, to include as residuals of the MVA.   

Based on the evidence of record, to include consideration of the Veteran's statements alleging continuity of symptoms since the MVA, when was the likely onset of the cervical spine disability?

Are any of the symptoms in service related to the Veteran's current manifestation of cervical spine symptoms?  

The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3. The AOJ also should have the Veteran scheduled for a VA examination to ascertain the current severity and manifestations of the service-connected depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's statements and testimony and treatment records. 

The examiner should then comment on the severity of the Veteran's depressive disorder and address all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's depressive disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file must be made available to the examiner for review.

4. The AOJ finally should be scheduled for an examination to determine the severity of the service-connected left ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's statements and testimony and treatment records. 

All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should conduct range of motion studies of the left ankle (expressed in degrees).  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use of the left ankle should be described. 

In addition, the examiner should indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the left ankle; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

5. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


